*371Opinion by
Lawrence, J.
At the trial, the importer appeared without counsel and discussed his case at great length with the court and Government counsel. However, he was not sworn as a witness, and neither the importer nor the Government introduced any testimony. In the circumstances, therefore, the court was without any satisfactory record upon which to review the questions raised by the protests. There being nothing before the court to rebut the presumption of correctness attaching to the action of the collector, the court was constrained to overrule the protests.